Citation Nr: 0205335	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  01-06 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date of service connection for 
post-traumatic stress disorder earlier than September 13, 
1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

[redacted][The appellant has over 20 years of verified active service.]

This appeal is from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Washington, D.C., 
Regional Office (RO), which corrected a previous error in the 
effective date of service connection for PTSD.  This case has 
been advanced on the docket because of administrative error 
that resulted in significant delay in docketing the appeal.  
See 38 C.F.R. § 20.900(c) (2001).

The appellant's written statement of January 8, 2002, and his 
facsimile transmissions to the Chairman of the Board of 
Veterans' Appeals in February 2002 and to the Board in April 
2002 raise multiple complaints irrelevant to the matter on 
appeal and not apparently related to claims for VA benefits.  
He asserts that his claim for an earlier effective date does 
not involve any matter related to payment of VA compensation 
or to any other VA benefit, but seeks correction of certain 
VA errors and malfeasance.  Except for narrow areas of 
original jurisdiction not implicated in this case, the 
Board's jurisdiction is limited to questions on appeal in 
claims for entitlement to VA benefits.  38 U.S.C.A. § 7104(a) 
(West Supp. 2001); 38 C.F.R. § 20.101(a) (2001).  To the 
extent the appellant seeks a remedy from the Board other than 
a finding of entitlement to a VA benefit, he seeks a benefit 
not provided by law.  The Board limits this decision to the 
matter bearing on his entitlement a VA benefit.  His 
vocational rehabilitation records have been provided to the 
Board by the RO.


FINDINGS OF FACT

1.  On September 13, 1996, VA received the appellant's 
informal claim for service connection for PTSD.

2.  The appellant made no application for service connection 
for PTSD, formal or informal, prior to September 13, 1996.


CONCLUSIONS OF LAW

1.  No document of record predating September 13, 1996, 
constitutes a formal or informal claim for VA disability 
compensation based on the service connection of PTSD.  
38 U.S.C.A. § 5110(b) (West 1991); 38 C.F.R. §§ 3.151, 3.155 
(2001).

2.  September 13, 1996, is the earliest effective date of 
entitlement to service connection for PTSD provided by law.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(a), 
(b)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2001), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In March 2001 the RO provided the appellant a copy of the 
rating decision that determined the current effective date of 
service connection for PTSD.  The rating decision discussed 
the application of the law defining types of claims for 
service connection and governing effective dates of awards of 
service connection for compensation purposes.  The June 2001 
statement of the case afforded the text of the regulation 
governing effective dates in awards of service connection for 
compensation purposes.  These documents informed the 
appellant of the evidence necessary to establish an earlier 
effective date for service connection for PTSD.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).

All of the evidence pertinent or alleged pertinent to this 
claim are VA records.  They have either been assembled, or 
inquiry into their availability has been addressed to the 
putative custodian and a dispositive response obtained.  
Specifically, all VA Vocational Rehabilitation and Counseling 
Service (VR&C) records have been forwarded to the Board.  The 
Director of the Washington, D.C., VA Medical Center (DCVAMC) 
responded in an October 2001 letter to the RO director's 
inquiry into the existence of certain treatment records 
alleged by the appellant to exist.  The appellant submitted 
an annotated copy of the letter in January 2001.  Thus, VA 
has obtained all available VA records, discharging its duty 
to do so.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).  Moreover, the appellant's submission 
of the DCVAMC director's letter reveals that he has actual 
notice of the unavailability of treatment records alleged to 
exist, which moots any otherwise existing obligation to 
inform the appellant of VA's failure to obtain certain 
evidence.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,631-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(e)).

Finally, all VA records not actually of record in this case 
are constructively of record, except for those regarding 
which VA has determined there is no reasonable possibility of 
producing them, as with the purportedly missing VA 
psychiatric treatment records of 1994.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Thus, VA has discharged all of its 
duties to inform the appellant, assist the appellant, or 
otherwise to produce a record in this case.


II.  Earlier Effective Date

Effective dates of VA benefits generally, with certain 
exceptions that do not apply here, are in accordance with the 
facts found, but not earlier than the date of application for 
the benefit.  38 U.S.C.A. § 5110(a) (West 1991); see 
38 C.F.R. § 3.400 (2001).  Compensation benefits are 
effective from the day following separation from active 
service or from date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, from the date of receipt of the claim, or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(a), 
(b)(2) (2001).  A specific claim in the form prescribed by 
the Secretary must be filed in order for benefits to be paid 
to any individual under the laws administered by VA.  
38 U.S.C.A. § 5101 (West 1991); 38 C.F.R. § 3.151(a) (2001).

Although submission of a formal claim is prerequisite to 
payment of benefits, an informal claim can initiate the 
claims process, and when a formal claim is filed timely 
thereafter, the date of the informal claim can be the 
effective date of an award of benefits:

Any communication or action, indicating 
an intent to apply for one or more 
benefits under the laws administered by 
the Department of Veterans Affairs, from 
a claimant, . . . may be considered an 
informal claim.  Such informal claim must 
identify the benefit sought.  If a formal 
claim has not been filed, an application 
form will be forwarded to the claimant 
for execution.  If received within 1 year 
from the date it was sent to the 
claimant, it will be considered filed as 
of the date of receipt of the informal 
claim.

38 C.F.R. § 3.155(a) (2001).

The appellant filed formal claims for service connection in 
April 1992 and in July 1992.  Neither of these identified 
PTSD as a condition for which the appellant sought service 
connection.  Neither document can constitute a claim for 
service connection for PTSD.

The RO based the September 1996, effective date of service 
connection for PTSD on its determination that the statement 
from the appellant received that date was an informal claim 
for service connection for PTSD, and that there was no 
earlier pending claim.  The statement in support of claim 
received September 13, 1996, satisfied the definition of an 
informal claim.  A formal claim filed in November 1996 
satisfied the requirement of filing timely formal claims to 
enable the date of the informal claim to be the effective 
date of service connection.

The appellant filed a formal application for VA VR&C services 
and benefits under Chapter 31, title 31, United States Code 
in January 1994.  This application did not address or in any 
way identify a claim or intent to claim entitlement to VA 
disability compensation for PTSD.  It cannot be construed as 
a claim for VA disability compensation, formal or informal.  
VA General Counsel has decided that a claim for Chapter 31 
benefits does not constitute an informal claim for the 
disability that gave rise to the Chapter 31 application.  
Unpublished and undigested opinion, Feb 27, 1987.  The reason 
was primarily that the application for vocational 
rehabilitation benefits did not manifest intent to seek 
disability compensation.  The Board finds the reasoning 
persuasive.

VR&C Counseling reports of February, March, and April 1994 
reveal the impression on the part of VR&C personnel that the 
appellant needed psychotherapy to enable or facilitate his 
success at vocational rehabilitation.  An April 5, 1994, VA 
psychologist's report noted that the appellant had an unrated 
psychiatric condition diagnosed as borderline personality 
disorder and possibly PTSD.  VA outpatient treatment records 
from September 1994 reveal the appellant was seen as a walk-
in with a diagnostic impression of depression.

The appellant asserts several alternative bases for an 
effective date of service connection for some time in 1994.  
His primary argument is that VA committed some malfeasance in 
suspecting but not informing him of its suspicions of PTSD.  
He averred in repeated statements and in hearing testimony in 
April 2001 and in January 2002 that had he known of the 
possibility that he suffered from PTSD, he would have filed a 
claim for service connection then.  Based on his hypothesis 
about what his behavior would have been, he asserts that VA 
breached a duty to inform him of his possible diagnosis and 
the proper remedy is to assign an effective date of the 
earliest date VA could have informed him of his possible 
diagnosis.  Alternatively, he asserts that VA had a duty to 
inform him of his potential entitlement to VA disability 
compensation, and that the remedy to a breach of this duty is 
an award of service connection for PTSD from the date this 
duty arose.

The law and regulations clearly requires the filing of a 
claim, formal or informal, as the basis of an effective date.  
Even assuming, without deciding, that VA had a duty to inform 
him of the suspicion of his VR&C counselor that he may have 
PTSD, none of the internal documents generated noting his 
referral for psychiatric treatment satisfy the definition and 
requirements of an informal claim.  38 C.F.R. § 3.155(a) 
(2001).  Consequently, none of the February, March, or April 
1994 counseling reports is an informal claim for service 
connection for PTSD.  Moreover, as a factual matter, the 
appellant's assertion of what he would have done is specious.

An informal claim for disability compensation for PTSD cannot 
be inferred from the appellant's referral for psychiatric 
treatment, or from the fact that he obtained VA treatment.  
Judicial precedent is dispositive that pursuit of VA medical 
treatment is not an informal claim for disability 
compensation.  Crawford v. Brown, 5 Vet. App. 33 (1993); KL 
v. Brown, 5 Vet. App. 205 (1993); Dunson v. Brown, 4 Vet. 
App. 327 (1993).

It is well established that an agency's 
authority is limited to that expressly 
provided by statute, see Killip v. OPM, 
991 F.2d 1564, 1569 (Fed. Cir. 1993), and 
that money may be paid from the Federal 
Treasury only in the manner expressly 
authorized by statute.  See Office of 
Personnel Mgmt. v. Richmond, 496 U.S. 
414, 424 (1990).  Section 5110(a) 
unambiguously provides that "[u]nless 
specifically provided otherwise in this 
chapter" the effective date of a 
[compensation] award "shall not be 
earlier than the date of receipt of 
application therefor."  Pursuant to that 
statute, VA may not award a retroactive 
effective date prior to the date it 
receives an application unless there is 
specific statutory authority for such 
retroactive effective date.  No statutory 
provision permits VA to assign an 
effective date prior to the date of 
application based on a conclusion that VA 
error deterred the claimant from filing 
an application at an earlier date.  In 
this regard, we note that in VAOPGCPREC 
17-95, we concluded that VA's failure to 
provide claimants with notice of their 
potential eligibility for benefits in 
accordance with 38 U.S.C. § 7722(c) could 
not provide a basis for assigning an 
effective date prior to the date on which 
VA received an application for benefits.  
Similarly, the United States Court of 
Appeals for the Federal Circuit and the 
CVA have held that alleged errors by VA 
which deterred claimants from filing 
claims at an earlier date could not 
provide a basis for awarding retroactive 
benefits in a manner inconsistent with 
the express effective-date provisions of 
38 U.S.C. § 5110.  See McCay v. Brown, 
106 F.3d 1577, 1581-82 (Fed. Cir. 1997); 
McTighe v. Brown, 7 Vet. App. 29, 30 
(1994).

VAOPGCPREC 35-97.

The appellant has not demonstrated that he filed a claim for 
PTSD earlier than September 13, 1996, and there is no legal 
entitlement to an effective date for service connection for 
PTSD earlier than September 13, 1996.


ORDER

An effective date of service connection for PTSD earlier than 
September 13, 1996, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

